IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30719
                        Conference Calendar



JUSTO E. ROQUE, JR.,

                                         Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE, John B. Z. Caplinger,
District Director, New Orleans,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 99-CV-1203-D
                        --------------------
                            June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Justo E. Roque, Jr., federal prisoner #36345-004, moves for

leave to proceed in forma pauperis (IFP) on appeal, following the

district court’s certification that his appeal was taken in bad

faith.   The district court dismissed Roque’s civil action for

lack of standing.

     Roque has failed to offer any legal argument to support his

contention that the district court erred by dismissing his action

for lack of standing.   He has failed to brief the sole

dispositive issue for appeal.   Brinkmann v. Dallas County Deputy

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-30719
                               -2-

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Moreover,

Roque lacked standing to raise his wife’s legal rights, see Coon

v. Ledbetter, 780 F.2d 1158, 1160 (5th Cir. 1986), and, assuming

for the sake of argument that he had standing to raise his

childrens’ legal rights, the district court lacked jurisdiction

to entertain his civil action.   Humphries v. Various Federal

USINS Employees, 164 F.3d 936, 942 (5th Cir. 1999).     Because

Roque has failed to brief the sole relevant issue for appeal, and

because his appeal is frivolous on other grounds, his IFP motion

is denied and the appeal is dismissed as frivolous.    5TH CIR. R.

42.2.

     The dismissal of the appeal as frivolous count as a “strike”

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).    Roque is CAUTIONED that if

he accumulates three “strikes” under § 1915(g), he will not be

able to proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     IFP DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.